  Case 3:20-cv-01918-JAM Document 1 Filed 12/23/20 Page 1 of 18




                                    UNITED STATES DISTRICT COURT
                                      DISTRICT OF CONNECTICUT

KELLY PINDER,                                          *       CIVIL ACTION NO.
                                                       *
                            Plaintiff,
                                                       *
         V.



STATE OF CONNECTICUT.                                  *       DECEMBER 23, 2020
DEPARTMENT OF MENTAL
HEALTH AND ADDICTION
SERVICES,
                                                       «




                            Defendant.                 "



                                                      COMPLAINT


         The plaintiff. Kelly Pinder (hereinafter the "plaintiff' or "Pinder"), by his counsel,
Suisman, Shapiro. Wool. Brennan, Gray & Greenberg, complaining of the defendant
herein, respectfully alleges as follows;

                                            NATURE OF THE CLAIMS


         1.        This action is brought to remedy discrimination on the basis of race and

disability, violations of Family and Medical Leave Act of 1993 § 105, 29 U.S.C. § 2615
("FMLA") Title VII of the Civil Rights Act of 1964. as amended, 42 U.S.C. §2000, et. seq.

("Title VII"), the Connecticut Fair employment Practices Act ("CFEPA"), and intentional
and negligent infliction of emotional distress, all impacting the terms and conditions of
employment and retaliation for opposition to unlawful practices, and any and all other

causes of action which are alleged and/or can be inferred from the facts set forth herein.

         2.        The plaintiff seeks monetary relief including, but not limited to: back pay,

front pay, compensatory damages, attorney's fees and the costs of this action, and any




{I02105779.DOC; v.)                                        1
  Sdisman. Shm'iko, Wool, Brennan, Grav & Greenberg, P.C. the courtnkv iiuildinc, suite 200.2 union plaza, post office box ish
                                NEW LONDON, CONNECTICUT 0IO20   TEL. I»n0| MZ.JIIO   lURIS NO 021 \»
Case 3:20-cv-01918-JAM Document 1 Filed 12/23/20 Page 2 of 18
Case 3:20-cv-01918-JAM Document 1 Filed 12/23/20 Page 3 of 18
Case 3:20-cv-01918-JAM Document 1 Filed 12/23/20 Page 4 of 18
Case 3:20-cv-01918-JAM Document 1 Filed 12/23/20 Page 5 of 18
Case 3:20-cv-01918-JAM Document 1 Filed 12/23/20 Page 6 of 18
Case 3:20-cv-01918-JAM Document 1 Filed 12/23/20 Page 7 of 18
Case 3:20-cv-01918-JAM Document 1 Filed 12/23/20 Page 8 of 18
Case 3:20-cv-01918-JAM Document 1 Filed 12/23/20 Page 9 of 18
Case 3:20-cv-01918-JAM Document 1 Filed 12/23/20 Page 10 of 18
Case 3:20-cv-01918-JAM Document 1 Filed 12/23/20 Page 11 of 18
Case 3:20-cv-01918-JAM Document 1 Filed 12/23/20 Page 12 of 18
Case 3:20-cv-01918-JAM Document 1 Filed 12/23/20 Page 13 of 18
Case 3:20-cv-01918-JAM Document 1 Filed 12/23/20 Page 14 of 18
Case 3:20-cv-01918-JAM Document 1 Filed 12/23/20 Page 15 of 18
Case 3:20-cv-01918-JAM Document 1 Filed 12/23/20 Page 16 of 18
Case 3:20-cv-01918-JAM Document 1 Filed 12/23/20 Page 17 of 18
Case 3:20-cv-01918-JAM Document 1 Filed 12/23/20 Page 18 of 18
